IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: RELIQUISHMENT OF: J.R.               : No. 113 MAL 2016
                                            :
                                            :
PETITION OF: D.S.G., FATHER                 : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court


                                       ORDER



PER CURIAM

     AND NOW, this 29th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.


     Justice Wecht did not participate in the consideration or decision of this
     matter.